          Case 1:20-cr-00135-DLF Document 28 Filed 04/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
                                            :      Case No. 20-CR-135 (DLF)
               v.                           :
                                            :
JASON CHARTER,                              :
                                            :
                       Defendant.           :


                                    NOTICE OF APPEARANCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby gives notice that Thomas G. Strong has been designated as

counsel of record in this matter.



                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney


                                            By:     /s/ Thomas G. Strong
                                                   Thomas G. Strong
                                                   NY Bar No. 4958658
                                                   Assistant United States Attorney
                                                   Federal Major Crimes Section
                                                   555 4th Street, N.W.
                                                   Washington, DC 20530
                                                   Phone: (202) 294-2403
                                                   Email: thomas.strong@usdoj.gov
         Case 1:20-cr-00135-DLF Document 28 Filed 04/30/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on April 30, 2021.




                                            By:     /s/ Thomas G. Strong
                                                   Thomas G. Strong
                                                   NY Bar No. 4958658
                                                   Assistant United States Attorney
                                                   Federal Major Crimes Section
                                                   555 4th Street, N.W.
                                                   Washington, DC 20530
                                                   Phone: (202) 294-2403
                                                   Email: thomas.strong@usdoj.gov
